NO. 12-09-00252-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
JOHN M. STAFFORD,                                          '    APPEAL FROM THE 4TH
APPELLANT

V.                                                         '    JUDICIAL DISTRICT COURT OF

H & T EXPLORATION,
APPELLEE                                                   '
                                                    RUSK COUNTY, TEXAS
                              MEMORANDUM OPINION
                                     PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 42.3.
         On August 27, 2009, this court notified Appellant that the filing fee was due to
have been paid on or before August 21, 2009. See TEX. R. APP. P. 5. The notice further
provided that unless the filing fee was paid on or before September 8, 2009, the appeal
would be presented for dismissal in accordance with Texas Rule of Appellate Procedure
42.3. However, Appellant did not pay the filing fee.
         On October 30, 2009, this court requested that Appellant remit the filing fee on or
before November 9, 2009. The date for remitting the filing fee has passed, and Appellant
has not complied with the court=s request. Because Appellant has failed, after notice, to
comply with rule 5, the appeal is dismissed. See TEX. R. APP. P. 42.3(c).


Opinion delivered December 16, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                (PUBLISH)